*1134Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding challenging a tier III disciplinary determination finding him guilty of violating facility correspondence procedures. We now confirm.
The determination of guilt is supported by substantial evidence consisting of the misbehavior report, offending letter, handwriting exemplars and testimony adduced at the hearing (see Matter of Koehl v Fischer, 52 AD3d 1070, 1071 [2008], appeal dismissed 11 NY3d 809 [2008]). Regarding petitioner’s assertion that he was improperly excluded from the final day of the hearing, the record reveals that petitioner refused to attend despite being advised that the hearing would continue even in his absence (see Matter of Morris v Goord, 50 AD3d 1327, 1327 [2008]). We have examined petitioner’s remaining contentions, including his claims that he was deprived of adequate employee assistance, denied the right to present witness testimony and the Hearing Officer was biased, and discern no basis for annulment.
Peters, J.P., Spain, Lahtinen, Kavanagh and Garry, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.